I attest to the accuracy and
                                                        integrity of this document
                                                          New Mexico Compilation
                                                        Commission, Santa Fe, NM
                                                       '00'04- 14:05:57 2013.05.02
Certiorari Denied, March 19, 2013, No. 34,033
Certiorari Granted, April 19, 2013, No. 34,074

       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: 2013-NMCA-052

Filing Date: February 18, 2013

Docket No. 30,507

STATE OF NEW MEXICO,

       Plaintiff-Appellee,

v.

BILLY MAPLES,

       Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
William G. Shoobridge, District Judge

Gary K. King, Attorney General
Margaret E. McLean, Assistant Attorney General
Joel Jacobsen, Assistant Attorney General
Santa Fe, NM

for Appellee

Bennett J. Baur, Acting Chief Public Defender
Mary Barket, Assistant Appellate Defender
Santa Fe, NM

for Appellant

                                       OPINION

FRY, Judge.

{1}    Defendant Billy Maples appeals his convictions for voluntary manslaughter, false
imprisonment, tampering with evidence, and conspiracy to commit tampering with evidence.
Defendant raises six issues on appeal. Because we conclude that the district court abused

                                           1
its discretion in excluding evidence offered by Defendant regarding Victim’s prior acts while
under the influence of methamphetamine, we do not reach the remaining issues. Since the
exclusion of the evidence denied Defendant his right to present a complete defense, we
reverse Defendant’s convictions and remand for a new trial.

BACKGROUND

{2}     On January 4, 2009, Defendant agreed to drive a friend, Kaci Easter, from Carlsbad,
New Mexico, to her home in Hobbs, New Mexico. Kaci had recently undergone surgery and
was still recovering. She testified that she was feeling ill that night and was unable to make
the drive herself. Since Defendant was driving Kaci’s vehicle, he asked another friend,
Rusty Reed, to follow him in Reed’s car so that Reed could bring Defendant back to
Carlsbad. Reed’s girlfriend, Jennifer Cox (Victim), also decided to accompany the group
to Hobbs.

{3}     Kaci had never met Victim prior to the trip. Kaci testified that when she first met
Victim at Reed’s house that night, others in the group made reference to Victim’s strange
behavior, especially when she was under the influence of methamphetamine. Kaci testified
to noticing some of this erratic behavior, including Victim talking to herself or to things that
were not there.

{4}     The group did not leave Carlsbad until sometime after 11:00 that night. When they
arrived in Hobbs, Reed and Defendant decided that they should wait until daylight to return
to Carlsbad due to the weather. Though Kaci initially stayed up with the group, she
eventually took a prescription pain pill and went to bed.

{5}    After Kaci went to the bedroom, Defendant, Reed, and Victim remained in the living
room area. Reed testified that Victim was both smoking and injecting methamphetamine.
The medical examiner would later testify that at the time of Victim’s death, the amount of
methamphetamine in her system was in the fatal range. Victim’s behavior after using the
methamphetamine became increasingly erratic, and she began wandering through the house
picking up Kaci’s belongings. She was also playing with two knives that she often kept with
her. Defendant was apprehensive about Victim’s behavior and particularly about how she
was handling the knives. At one point, Defendant took the knives from Victim, although he
would later return them to her. Eventually, Reed became annoyed with the situation and
decided to leave earlier than planned for Carlsbad. Neither Victim nor Defendant left with
him.

{6}     The sequence of events that ultimately led to Victim’s death began when she entered
Kaci’s bedroom. Kaci testified that she awoke to Victim hovering over her bed with the two
knives in her hands. Defendant intervened and wrestled Victim to the floor while attempting
to disarm and restrain her. Kaci testified that what followed was a long and violent struggle
between Defendant and Victim. Kaci testified that Victim was “uncontrollable” and that it
was “hard to articulate just how violent and how wild she was.” Kaci testified that

                                               2
Defendant held Victim on the floor and was telling her to calm down and that he would let
her up but that she continued thrashing and snarling. Kaci testified that while Defendant was
holding Victim on the floor, she was unsure whether Victim was still in possession of the
knives. Defendant, on the other hand, told police that he disarmed Victim during the
struggle, although Victim grabbed the knives back at least once.

{7}    In his statement to police, Defendant admitted that he put Victim in a choke hold on
three occasions after taking away the knives but stated that he did not choke her to
unconsciousness and that each time he released her she would continue to violently struggle.
Defendant eventually asked Kaci for duct tape so that he could restrain Victim. With Kaci
holding Victim’s legs, Defendant was able to wrap Victim’s hands and feet with duct tape
and twine. However, even with her hands and feet restrained, Victim, who was on her
stomach, continued to struggle, and Defendant continued to straddle her.

{8}     Kaci testified that she left the room on multiple occasions due to concerns regarding
her recent surgery and to phone Reed regarding Victim’s behavior. On one of these trips out
of the room, Defendant shouted out to Kaci that Victim had stopped breathing. When Kaci
reentered the room, Defendant was performing CPR on Victim, who was apparently still
restrained until Kaci cut the tape around her hands. Defendant told police that he performed
CPR for nearly an hour until he realized that he was not going to be able to revive Victim.

{9}     Neither Kaci nor Defendant immediately contacted police after Victim’s death.
Instead, Defendant wrapped Victim’s body in a sheet and placed it in a detached garage.
Later that morning, Kaci’s estranged husband arrived at Kaci’s home. Kaci went out to his
car and told him that there was a dead body in the garage. He then drove Kaci to the police
station where she told officers what had happened. Officers arrived at Kaci’s home soon
after and confirmed that Victim was dead in the garage. The officers made contact with
Defendant and took him to the police station. Both Kaci and Defendant were subsequently
arrested and charged in the death of Victim.

{10} Prior to trial, Defendant submitted an amended witness list that identified three police
officers who had prior experiences with Victim months before her death while she was
purportedly under the influence of methamphetamine. Two officers in particular were
prepared to testify to Victim’s unusual strength, her continued resistance to restraint, and her
seeming imperviousness to pain when the officers attempted to arrest her. The State filed
a motion in limine to exclude this testimony as impermissible character evidence of a victim
under Rule 11-404(A) NMRA.

{11} During arguments on the motion, Defense counsel made a proffer of evidence that
included the following remarks:

       [The officer] talks about how . . . in his encounters with her, he could not
       obtain any pain complaints with her. It’s as if she just wasn’t there. [And]
       about how she struggled and scratched and kicked. And, your honor, his

                                               3
       descriptions of her behavior are almost verbatim of descriptions of behavior
       that both [Kaci] and [Defendant] described at the time of these events. . . .
       [H]e describes an unbelievable amount of strength and violence on the part
       of this woman . . . and that, again, several police officers had an almost
       unbearable time with trying to calm her, contain her, and she still was
       violent.

During a second round of arguments on the admissibility of the testimony, defense counsel
again stated:

       In two instances within about a week of each other, [the officer] came into
       physical contact with [Victim] and that she seemed to be essentially
       impervious to any kind of control tactic that he used as in pain compliance.
       . . . He got her down and she was struggling with such force that he was
       having a very difficult time trying to contain her with handcuffs and [another
       officer] came to his assistance . . . and held her legs so that he could handcuff
       her. And that even after handcuffed, she continued to struggle, [and] to
       fight[.]

{12} The district court ultimately agreed with the State and excluded the testimony.
Defendant was subsequently convicted on all counts and now appeals.

DISCUSSION

Character Evidence of the Victim in Self Defense Cases

{13} We review the exclusion of evidence for abuse of discretion. State v. Stanley, 2001-
NMSC-037, ¶ 5, 131 N.M. 368, 37 P.3d 85. “An abuse of discretion occurs when the ruling
is clearly against the logic and effect of the facts and circumstances of the case.” State v.
Woodward, 121 N.M. 1, 4, 908 P.2d 231, 234 (1995), abrogated on other grounds as
recognized by State v. Granillo-Macias, 2008-NMCA-021, 143 N.M. 455, 176 P.3d 1187.

{14} We begin our analysis with an examination of the rules governing the admissibility
of character evidence of a victim when offered by a defendant claiming self defense. In this
case, the State and Defendant disagree on whether our Supreme Court’s holding in State v.
Armendariz, 2006-NMSC-036, 140 N.M. 182, 141 P.3d 526, overruled on other grounds by
State v. Swick, 2012-NMSC-018, ¶ 31, 279 P.3d 747 applies, and therefore whether the
limitations placed on such evidence under Rules 11-404(A) and -405 NMRA are applicable
to the present facts. As examined in more detail below, the district court, relying on
Armendariz, ruled that since Defendant had no knowledge prior to his encounter with Victim
of the incidents about which the officers would testify, testimony regarding the specific
incidents of Victim’s conduct were inadmissible. See Armendariz, 2006-NMSC-036, ¶ 17
(“[U]nder Rule 11-405(B), evidence of specific instances of the victim’s prior violent
conduct of which the defendant was aware may be admitted to show the defendant’s fear of

                                              4
the victim.”).

{15} Under Rule 11-404(A)(1), “[e]vidence of a person’s character or character trait is not
admissible to prove that on a particular occasion the person acted in accordance with the
character or trait.” In criminal cases, however, an exception exists that allows a defendant
to offer “evidence of a victim’s pertinent trait” for the purpose of proving that the victim
acted in conformity with that trait on a particular occasion. Rule 11-404(A)(2)(b); State v.
Baca, 114 N.M. 668, 671, 845 P.2d 762, 765 (1992). The methods of proving the victim’s
pertinent character trait are governed by Rule 11-405, which permits two manners of proof.
If the character evidence is admissible for propensity purposes, it may be proved by
reputation or opinion evidence. Rule 11-405(A) (“When evidence of a person’s character
or character trait is admissible, it may be proved by testimony about the person’s reputation
or by . . . opinion.”). In addition, when the “person’s character or character trait is an
essential element of a charge, claim, or defense,” proof of the character or trait may be made
by specific instances of that person’s conduct. Rule 11-405(B).

{16} These general rules regarding character evidence find specific application in the
context of self defense, as was clarified in Armendariz. See Armendariz, 2006-NMSC-036,
¶ 17. A claim of self defense has three elements: “(1) there was an appearance of immediate
danger of death or great bodily harm to the defendant[,] (2) the defendant was in fact put in
fear by the apparent danger of immediate death or great bodily harm and killed the victim
because of that fear[,] and (3) a reasonable person in the same circumstances would have
acted as the defendant did.” Id. Generally, a defendant claiming self defense will seek to
introduce character evidence of the victim for two purposes. First, where there is a dispute
as to who initiated the attack, the defendant may seek to introduce the evidence to show that
the victim was the first aggressor. State v. Baca, 115 N.M. 536, 540, 854 P.2d 363, 367 (Ct.
App. 1993). Second, the defendant may seek to introduce the evidence to show that the
defendant’s apprehension or fear of the victim was reasonable. See id. Whether a defendant
can introduce specific instances of the victim’s conduct depends on which of these two
purposes the defendant is seeking to establish with the character evidence.

{17} In Armendariz, our Supreme Court held that “evidence of specific instances of a
victim’s prior violent conduct may not be admitted to show that the victim was the first
aggressor” under Rule 11-405(B). Armendariz, 2006-NMSC-036, ¶ 17. This is because the
character evidence is being offered for a propensity purpose—for the jury to infer that the
victim’s violent disposition led to the victim being the first aggressor. Consequently, the
method of proving this element is limited to reputation or opinion evidence. See id. (“[A]
victim’s violent character is not an essential element of a defendant’s claim of self defense,
but rather circumstantial evidence that tends to show that the victim acted in conformity with
his or her character on a particular occasion. . . . [O]nly reputation or opinion evidence
should be admitted to show that the victim was the first aggressor.”). It is immaterial
whether the defendant was aware of the victim’s violent disposition at the time of the
incident when reputation or opinion evidence is sought to be introduced for this propensity-
based reason. Baca, 115 N.M. at 539, 854 P.2d at 366.

                                              5
{18} But when the defendant seeks to introduce evidence to show his or her subjective
apprehension of the victim—that the victim’s violent disposition gave the defendant reason
to fear the victim—the defendant may introduce specific instances of the victim’s violent
conduct. Armendariz, 2006-NMSC-036, ¶ 17 (“When a defendant is claiming self[]defense,
his or her apprehension of the victim is an essential element of his or her claim. Therefore,
under Rule 11-405(B), evidence of specific instances of the victim’s prior violent conduct
of which the defendant was aware may be admitted to show the defendant’s fear of the
victim.”). Unlike the first aggressor issue, which does not require the defendant to possess
knowledge of the victim’s past violent acts, a defendant seeking to introduce evidence of the
victim’s violent disposition to prove his or her apprehension of the victim must establish that
he or she had knowledge of the victim’s past violent acts at the time of the incident. Id.
Otherwise, the evidence would not be relevant to the defendant’s subjective state of mind
during the encounter and his or her belief in the necessity of self defense. See Baca, 114
N.M. at 671, 845 P.2d at 765 (“[I]f the defendant had no knowledge of the victim’s violent
conduct it could not very well have been a basis for his apprehension.”).

Because the Evidence Was Not Character Evidence, the District Court Abused Its
Discretion in Excluding the Officers’ Testimony

{19} With this backdrop in mind, we turn to the specifics of the district court’s ruling.
During arguments on the State’s motion in limine to exclude the officers’ testimony, the
State conceded that Victim was the first aggressor and agreed with the district court that the
issue at the center of this case was whether Defendant used reasonable force in response to
the threat posed by Victim. Thus, both the State and the district court recognized that neither
of the scenarios contemplated by Armendariz—the identity of the first aggressor or
Defendant’s subjective apprehension of the Victim—were at issue. Instead, the issue
involved the third element of self defense: whether a reasonable person in Defendant’s
position would have acted the same way. As a result, while the district court was correct in
concluding that Armendariz did not provide a basis for admitting the evidence, it was
incorrect in concluding that Armendariz compelled a ruling that the evidence was
inadmissible.

{20} In ruling that Armendariz foreclosed the admission of the officers’ testimony, the
district court improperly concluded that, because the officers were to testify to prior specific
instances of violent conduct by Victim when believed to be under the influence of
methamphetamine, the evidence was inadmissible character evidence. But the evidence’s
status as a prior specific incident of violent conduct by Victim is not determinative of its
status as character evidence such that its admissibility is governed only by the rules clarified
in Armendariz. Rather, the limitations on evidence embodied in Rule 11-405(B) apply only
to prior specific instances of conduct offered to prove action in conformity with character
and do not apply to evidence offered for a non-character purpose, such as prior acts evidence
under Rule 11-404(B). See Baca, 115 N.M. at 540, 854 P.2d at 367 (stating that “evidence
of prior specific incidents may also be admitted under [Rule] 11-404(B)”). In other words,
when the admissibility of evidence is not governed by Rule 11-404(A) because, for instance,

                                               6
it is not offered to prove the victim’s violent disposition, the Rule 11-405 methods of proof
do not operate to exclude the evidence, even when such evidence is an incident of specific
conduct. C.f. State v. Duncan, 111 N.M. 354, 356, 805 P.2d 621, 623 (1991) (“Rule [11-
]405 deals generally with permissible methods of proving character and provides that when
character is relevant it may be proved by testimony as to reputation or in the form of an
opinion and, in cases to which Rule [11-]405(B) applies, by evidence of specific instances
of conduct.” (emphasis added)).

{21} The question then is whether the evidence Defendant sought to admit can properly
be considered character evidence. The State argues that it is based upon its opinion that
Defendant’s purpose in seeking admission of the evidence was to show that, since Victim
“acted with truly unusual violence and seeming imperviousness to pain on two prior
occasions,” it is more likely “that she acted with truly unusual violence and seeming
imperviousness to pain on the occasion at issue.” But propensity itself is not the basis for
determining character evidence. See State v. Lamure, 115 N.M. 61, 70, 846 P.2d 1070, 1079
(Ct. App. 1992) (Hartz, J., specially concurring) (“Character is a propensity that is both
general (i.e. propensity for ‘honesty’ or ‘dishonesty,’ ‘violence’ or ‘non-violence’) as
opposed to specific (i.e., propensity for executing certain kinds of violent or dishonest acts,
or for executing them in a certain manner) and possessed of good or bad moral
connotations.” (internal quotation marks and citation omitted)). “All character evidence
offered to show action in conformity with character is propensity evidence, but not all
propensity evidence is character evidence.” Richard B. Kuhns, The Propensity to
Misunderstand the Character of Specific Acts Evidence, 66 Iowa L. Rev. 777, 780, 794
(1981). While we agree with the State that the testimony would have the effect of inviting
the fact-finder to make an inference regarding Victim’s conduct on the night at issue based
upon her previous encounters with the officers, the State’s propensity argument omits the
cornerstone of any character evidence determination: the relevant character trait the evidence
was offered to prove, from which an improper inference would then have been drawn. Stated
another way, specific acts evidence is character evidence when it invites the fact-finder to
draw an otherwise impermissible inference from a person’s past conduct to his or her present
character and, ultimately, to the person’s actions during the incident at issue. C.f. State v.
Martinez, 2008-NMSC-060, ¶ 16, 145 N.M. 220, 195 P.3d 1232 (“Because conduct reflects
character, knowledge of character is necessarily helpful in predicting conduct.”).

{22} In the context of self defense, the only likely pertinent character trait of a victim,
from the defendant’s point of view, would be the victim’s violent disposition. See Fed. R.
Evid. 404 advisory committee’s note (noting one use of circumstantial character evidence
is “evidence of a violent disposition to prove that the person was an aggressor in an affray”).
But here, where Defendant proffered testimony regarding specific violent acts of Victim
while under the influence of methamphetamine, which directly tended to corroborate his
statements regarding the specific mental and physical characteristics exhibited by Victim,
we cannot conclude that the primary purpose of the evidence was to cause the jury to infer
that Victim had a violent disposition and acted in conformity with that disposition on the
night of her death. See Brown v. State, 953 P.2d 1170, 1176-77 (Wyo. 1998) (“Behavior or

                                              7
acts are often behind descriptions of character, but describing acts is not the same thing as
giving character evidence[.] . . . In such circumstance, close attention to relevance may help
resolve any potential problems.”). Rather, the evidence tended to prove that Victim acted
in conformity with her body’s response to a significant amount of methamphetamine. That
she displayed unusual physical and mental characteristics in her encounter with Defendant
and previously with the officers, especially when attempts were made to restrain her, was
no reason to exclude the evidence on the basis that it was character evidence or otherwise
intended to prove actions by Victim in conformity with a generalized disposition to violence.
See State v. Swavola, 114 N.M. 472, 477, 840 P.2d 1238, 1243 (Ct. App. 1992) (“The trait
at issue—injuring oneself in order to support a claim of beating by one’s spouse—is not a
sufficiently general propensity to fit the ‘character’ rubric. Rather, the testimony was
evidence of a . . . peculiar course of conduct, that is probative of a similar course of conduct
at a later time.”). We therefore conclude, under the unique circumstances of this case, that
the evidence was not character evidence, and the district court abused its discretion in
excluding the evidence under Rules 11-404(A) and 11-405. Stanley, 2001-NMSC-037, ¶ 24
(holding that the “denial of an opportunity for [the d]efendant to develop a major part of his
defense was an abuse of discretion”); State v. Salgado, 112 N.M. 793, 796-97, 819 P.3d
1351, 1354-55 (Ct. App. 1991) (holding the same in regard to exclusion of the defendant’s
evidence in context of self defense).

The Officers’ Testimony Was Admissible Under Rule 11-404(B)

{23}     Defendant would not be prejudiced by the exclusion of the evidence unless the
evidence was, in fact, admissible. See Stanley, 2001-NMSC-037, ¶ 19 (stating error must
be prejudicial to be reversible). “All relevant evidence is generally admissible, unless
otherwise provided by law[.]” Id. ¶ 6. “Evidence is relevant if . . . it has any tendency to
make a fact more or less probable than it would be without the evidence, and . . . the fact is
of consequence in determining the action.” Rule 11-401 NMRA. Here, if the jury were to
determine that Victim did exhibit the physical and mental characteristics attributed to her by
Defendant, then the jury may have found it more probable that Defendant was justified in
his use of force against Victim. Testimony regarding previous eyewitness accounts of this
conduct would certainly be relevant in determining the outcome of this case.

{24} Because we have concluded that evidence regarding the prior acts of Victim was
relevant and not character evidence, the proper rule governing its admissibility was Rule 11-
404(B). See Rule 11-404(B)(2) (stating that the “evidence [of a crime, wrong, or other act]
may be admissible for another purpose” other than to prove action in conformity with
character); Baca, 115 N.M. at 540, 854 P.2d at 367 (noting that evidence of specific
incidents of conduct may be admitted under Rule 11-404(B)); Lamure, 115 N.M. at 70, 846
P.2d at 1079 (Hartz, J., specially concurring) (noting that Rule 11-404(B) serves as a proper
basis for admitting non-character propensity evidence). Rule 11-404(B)(2) lists a certain
number of purposes for which other acts evidence may be admissible, but the enumerated
purposes are not exclusive, and “another purpose” can be established so long as it is
“relevant to an issue besides the inference that the [person] acted in conformity with his or

                                               8
her character.” State v. Gallegos, 2007-NMSC-007, ¶ 22, 141 N.M. 185, 152 P.3d 828; see
State v. Gutierrez, 2011-NMCA-088, ¶ 18, 150 N.M. 505, 263 P.3d 282 (stating that
proponent of Rule 11-404(B) evidence must make a “sufficient showing that the evidence
would serve a legitimate purpose other than to show character” (internal quotation marks and
citation omitted)), cert. denied, 2011-NMCERT-008, 268 P.3d 513. Once the proponent of
the other acts evidence has identified the consequential fact to which the evidence is
directed, the court must determine whether the “probative value related to its permissible
purpose is substantially outweighed by the factors enumerated in Rule 11-403 [NMRA].”
Gallegos, 2007-NMSC-007, ¶ 22.

{25} It was undisputed that the material fact to which the officers’ testimony was directed
was whether Defendant used reasonable force in response to the threat posed by Victim.
Specifically, as the State argued, the issue was whether Victim remained a threat once her
hands and feet were bound such that further restraint was warranted. Defendant argued,
therefore, that the purpose of the evidence was to corroborate the defense’s claim that
Victim’s behavior while on methamphetamine necessitated Defendant’s continued use of
force throughout the encounter.

{26} In some circumstances, evidence that tends to corroborate one party’s version of the
facts on a material and disputed issue can be the basis for admissibility under Rule 11-
404(B). See State v. Dietrich, 2009-NMCA-031, ¶ 44, 145 N.M. 733, 204 P.3d 748
(concluding that nude photographs of the victims taken by the defendant charged with
criminal sexual contact of a minor were admissible under Rule 11-404(B) because the
photographs “corroborated the victims’ testimony and provided context for the events that
occurred”); see also United States v. James, 169 F.3d 1210, 1214 (9th Cir. 1999) (holding
that records evidencing the victim’s prior violent acts, of which the defendant was not aware
at the time of the incident, were admissible in order to corroborate the defendant’s testimony
regarding her fear of the victim). In State v. Fish, 213 P.3d 258 (Ariz. Ct. App. 2009), the
Arizona Court of Appeals held that a victim’s specific violent acts were admissible under
Arizona’s version of Rule 11-404(B) as “relevant to corroborating [the d]efendant’s version
of the events leading up to the shooting[,]” especially where the state argued that the
defendant had exaggerated the victim’s acts during the incident and the defendant’s
credibility was critical to his claim of self defense because there were no other eyewitnesses.
Fish, 213 P.3d at 271-73.

{27} We conclude that corroboration of Defendant’s version of events was a permissible
purpose in this case. We are aware, however, that there can be a fine line between the
admissibility of specific acts evidence of a victim’s prior violent conduct for the purpose of
corroborating a defendant’s version of events and an impermissible propensity purpose. We
emphasize that establishing a corroborative purpose for other acts evidence is not an open
door to admissibility. Rather, like all evidence, its admissibility is subject to Rule 11-403,
which provides district courts with the best means of excluding evidence that carries the
potential for improper use by the fact-finder, even if it has been offered for a legitimate
purpose. See Rule 11-403 (“The court may exclude relevant evidence if its probative value

                                              9
is substantially outweighed by a danger of . . . unfair prejudice, confusing the issues,
misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
evidence.”); State v. Ruiz, 119 N.M. 515, 519, 892 P.2d 962, 966 (Ct. App. 1995)
(“[P]rejudice is unfair when the tendered evidence goes only to character or propensity.
However, when [Rule 11-404(B)] evidence serves a legitimate purpose other than character
or propensity, then that legitimate purpose should be balanced against the jury’s tendency
to use the evidence illegitimately.”).

{28} Here, the officers’ testimony regarding Victim’s previous conduct was highly
probative of Defendant’s claim that Victim remained a threat throughout the duration of the
incident. Evidence as to the height and weight differences between Victim and Defendant
was before the jury. It was central to Defendant’s claim that Victim posed a threat to, or
could be considered uncontrollable by, a man nearly sixty-five pounds heavier once Victim
was disarmed. And with only the testimony of Kaci at trial and the video of Defendant’s
statement to police providing the jury with any insight into Victim’s conduct during the
incident, the testimony from law enforcement officers regarding their encounters with Victim
was highly corroborative of Defendant’s claim that Victim exhibited certain extreme
physical and mental characteristics when under the influence of methamphetamine that could
not otherwise be inferred from her basic physical description. See Fish, 213 P.3d at 275
(“This evidence is highly probative of the veracity of [the d]efendant’s description of what
he faced on the day of the shooting. . . . [T]hese witnesses described exactly what [the
d]efendant had described to police about the [v]ictim’s behavior—that he was irrationally
aggressive and violent and extremely frightening.”). While we make no comment on the
ultimate believability of Kaci’s and Defendant’s version of events, we conclude that the
officers’ strikingly similar accounts of Victim’s physical and mental characteristics while
she was on methamphetamine were strongly probative of whether a reasonable person in
Defendant’s same circumstances would have continued to exert force against Victim
throughout the duration of his struggle with her.

{29} We therefore conclude that portions of the officers’ testimony were admissible under
Rule 11-404(B). That is not to say that the full account of the officers’ experiences with
Victim is necessary for Defendant’s purpose. For instance, the context of the encounters,
such as the reason for Victim’s arrest or that Victim was found wandering the streets nude,
was irrelevant and potentially prejudicial. However, we are confident that the district court
can appropriately tailor the officers’ testimony on remand.

There Was Sufficient Evidence to Convict Defendant of Voluntary Manslaughter

{30} Because we reverse Defendant’s convictions on the basis of erroneously excluded
evidence, we address Defendant’s contention that there was insufficient evidence to support
his conviction for voluntary manslaughter. See State v. Kerby, 2005-NMCA-106, ¶ 34, 138
N.M. 232, 118 P.3d 740 (noting that retrial is not barred by double jeopardy if the evidence
at trial was sufficient to support the defendant’s conviction). We review the sufficiency of
the evidence pursuant to a substantial evidence standard. State v. Sutphin, 107 N.M. 126,

                                             10
131, 753 P.2d 1314, 1319 (1988). Under a substantial evidence standard, the “relevant
question is whether, after viewing the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” State v. Garcia, 114 N.M. 269, 274, 837 P.2d 862, 867 (1992) (internal
quotation marks and citation omitted).

{31} In this case, the State was required to prove beyond a reasonable doubt that (1)
Defendant killed Victim; (2) Defendant knew that his acts created a strong probability of
death or great bodily harm to Victim; (3) Defendant acted as a result of sufficient
provocation; (4) Defendant did not act in defense of another; (5) Defendant did not act in self
defense; and (6) the incident took place in New Mexico on or about the 5th day of January,
2009.

{32} Defendant argues that the State failed to establish that the amount of force used by
Defendant was sufficient to kill a “normal” human being, presumably asking us to
distinguish between a sober victim and a significantly methamphetamine-intoxicated victim.
Based on the testimony at trial, we see no basis to draw such a distinction. In Defendant’s
statement to police, he admitted that he “choked out” Victim multiple times during the
altercation. Furthermore, Kaci’s testimony established that Victim stopped breathing after
Victim’s hands and feet had been restrained and while Defendant continued to struggle with
Victim on the ground. Finally, the medical examiner testified to a reasonable degree of
medical certainty that Victim’s death was caused by “cervical compression or neck
compression” with physical restraint and methamphetamine intoxication identified to be
contributing factors. Considering this evidence in the light most favorable to the verdict, we
conclude that a rational jury could find beyond a reasonable doubt that Defendant knowingly
exerted sufficient force to strangle Victim while she was restrained and no longer constituted
a threat to Defendant or Kaci. Accordingly, there was sufficient evidence to support
Defendant’s conviction for voluntary manslaughter, and double jeopardy principles do not
preclude retrial.

CONCLUSION

{33}     Based upon the foregoing, we reverse Defendant’s convictions and remand for a new
trial.

{34}     IT IS SO ORDERED.

                                               _____________________________________
                                               CYNTHIA A. FRY, Judge

WE CONCUR:

_____________________________________
LINDA M. VANZI, Judge

                                              11
_____________________________________
J. MILES HANISEE, Judge

Topic Index for State v. Maples, No. 30,507

APPEAL AND ERROR
Remand
Substantial or Sufficient Evidence

CRIMINAL LAW
Defense of Another
Intoxication
Self-defense
Voluntary Manslaughter

CRIMINAL PROCEDURE
Double Jeopardy
Motion in Limine
New Trial
Self-defense
Substantial or Sufficient Evidence

EVIDENCE
Character Evidence




                                         12